

117 SRES 284 ATS: Recognizing the 125th Anniversary of the Indiana Veterans' Home.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 284IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Braun (for himself and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the 125th Anniversary of the Indiana Veterans' Home.Whereas Indiana has a proud tradition of honoring its veterans and those who serve our country;Whereas 3 out of 4 Hoosiers of eligible age served in the Civil War;Whereas 1 out of every 10 Union Army soldiers enlisted from Indiana, and only 1 State, Delaware, provided more soldiers in the Civil War based on per capita population than Indiana;Whereas the Soldiers and Sailors Monument is located in the center of Indianapolis and the State of Indiana, and when it was dedicated in 1902, the only monument taller in the United States was the Washington Monument;Whereas, in 1886, at the annual encampment of the Department of Indiana Grand Army of the Republic (G.A.R.) held in Indianapolis, Indiana, Department Commander David N. Foster urged the G.A.R. to establish a State soldiers' home in Indiana to care for the disabled Union Veteran Soldiers;Whereas intensive lobbying by the G.A.R. resulted in the Indiana General Assembly of 1888 resolving to found a home for veterans, and in 1890, work toward the home began;Whereas a committee was founded to find a suitable location for the home, with a member-at-large and 1 member from each congressional district, including James R. Carnahan (at large), W.H. Tucker, David N. Foster, C.J. Murphy, D.F. Spees, Andrew Fite, H.B. Martin, U.D. Cole, A.O. Marsh, C.M. Travis, W.S. Haggard, D.B. McConnell, Jacob J. Todd, and Jasper E. Lewis;Whereas, in the summer of 1892, the committee decided to formally recommend 187 wooded acres in Lafayette, Indiana, as the location of the Indiana State Soldiers’ Home (also known as the Indiana Veterans' Home) (referred to in this preamble as the Home);Whereas the City of Lafayette and the County of Tippecanoe agreed to donate 200 acres of ground and $5,633 for the Home;Whereas General Richard P. DeHart, a local veteran and business man, donated a 2,000 foot strip of riverfront property, which is now known as the Tecumseh Trails Park, to the Home;Whereas the committee, having secured a location, prepared a bill to be presented to the Indiana General Assembly for the establishment and maintenance of the Home;Whereas, due to lack of time, the bill failed to pass the Indiana Senate, but in 1895, the Indiana General Assembly unanimously passed a bill to create the Home and appropriated $75,000 for its buildings;Whereas, on February 23, 1895, Governor Claude Matthews signed the bill, and it became law;Whereas the Governor appointed 5 men as the first Board of Trustees of the Home to work without compensation other than their actual traveling expenses;Whereas the Indiana General Assembly appropriated $61,723.61 to be used in building an old men's home, a chapel, and an addition to the dining room, constructing sewers, furnishing the different buildings, graveling streets, roads, and sidewalks, and purchasing a pump, a dynamo, and a fire apparatus;Whereas, by 1900, numerous buildings had been erected for the use of the residents of the Home, and the applications for residence at the Home were far greater than its facilities were capable of handling;Whereas, on October 31, 1900, there were 9 State buildings, 39 county cottages, 5 cottages built by the G.A.R., 1 cottage built by the Woman’s Relief Corps of Indiana (W.R.C.), 1 cottage each built by the John A. Logan and Marsh B. Taylor W.R.C. of Lafayette, and 1 cottage built by the John A. Logan Circle, Ladies of the Grand Army of the Republic of Lafayette;Whereas, in addition to these buildings, the Home built a public restaurant, Commandant's home, Surgeon's cottage, and combination carpenter and paint shop;Whereas, in addition to the sums donated for the buildings, the W.R.C. and Ladies of the G.A.R. throughout the State gave $1,326.25 to furnish rooms and cottages in the Home;Whereas, in his written history of Tippecanoe County from 1909, General Richard P. DeHart wrote of the Home, If one ever doubted that America appreciates and cares for her defenders, a visit to this beauty spot of Indiana will convince them that not only in times of peril and war does she care for her brave soldiery, but that now after forty years have come and gone, she still seeks to show these old and infirm men that she wishes them all the peace and comfort possible to provide for them, at any cost.;Whereas peak census was reached in the 1910s when the Home housed over 1,400 residents and another 200 staff members;Whereas the Home operated as its own little town, complete with a hospital, electric light plant, bakery, fire department, and an assembly hall with a seating capacity for 600 people;Whereas census in the 1920s had declined to the average number of residents numbering in the 1,000s;Whereas this state of affairs continued, and, by 1950, it was apparent that the Home needed a major revamping;Whereas this revamping resulted in the destruction of almost all of the original buildings, and today only 5 structures remain from the earlier years of the Home, including the Commandant’s home, the Administration Building, the Lawrie Library, the bus station, and the cemetery chapel;Whereas 9 acres of the Home's land were listed in National Register of Historic Places in 1974, including 4 original buildings—the Commandant's home, the library, the Administration Building, and the post exchange;Whereas, in addition, a collection of approximately 165 oil portraits and charcoal drawings of Civil War generals and important political figures, painted by Captain Alexander Lawrie, are housed in the library and add a major cultural dimension to the Home;Whereas, in 1974, the Home became a licensed healthcare facility;Whereas, on June 4, 1976, the Home’s name was officially changed from the Indiana State Soldiers’ Home to the Indiana Veterans’ Home, and the title of the chief administrator was changed from Commandant to Superintendent;Whereas, in 1976, the construction of Ernie Pyle Hall, MacArthur Hall, and Mitchell Hall began and continued until completion in 1982;Whereas, in 2009, the Commandant’s Row buildings were placed under the authority of the Indiana Department of Veterans Affairs and the Home;Whereas census has declined over the decades as Civil War veterans passed, but the Home has averaged 200 residents annually, ranging between 120 to 265 residents from the 1970s to the present;Whereas the Home is operated by the State of Indiana to care for honorably discharged Indiana veterans and their spouses and Gold Star parents;Whereas there is no wartime service requirement in order to be eligible to apply for admission to the Home, and the Home accepts all periods of service;Whereas the Home is a full-service care facility, offering a complete array of on-site services for its residents;Whereas the Home currently boasts a small museum of historical artifacts related to various wars, as well as artifacts from the Home’s history;Whereas the Home provides quality care for veterans, their spouses, and Gold Star parents;Whereas there are currently 3,000 graves in the Home's cemetery, which serves as the final resting place for its residents and their spouses who chose internment there; andWhereas the Home has played a vital role in assisting Hoosier Veterans and their families in their time of need: Now, therefore, be itThat it is the sense of the Senate that—(1)the Indiana Veterans’ Home has been, and continues to be, an example of Hoosiers’ dedication to their veterans, especially those who served in the Civil War;(2)the Indiana Veterans’ Home, along with the other State-owned and managed war memorials throughout Indianapolis and Indiana, including the Soldiers and Sailors Monument, highlights Hoosiers’ appreciation for the service of its veterans;(3)the Indiana Veterans’ Home continues a strong tradition of providing care to Hoosier veterans at the beautiful property located in Tippecanoe County, Indiana, and offering a historical glimpse into the past with its museum and the notable nearby physical locations; and(4)the Indiana Veterans’ Home should be recognized for its 125 years of care to the veterans of Indiana and their families at this beautiful and historically significant property in the State.